Citation Nr: 0025094	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-12 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the right knee, currently rated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal was previously before the Board in August 1998 
and February 2000.



FINDING OF FACT

1.  The veteran's right knee disability does not manifest 
severe recurrent subluxation or lateral instability, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
in excess of 20 percent for internal derangement of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  After reviewing the evidence, including the 
report of a March 2000 VA examination, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

Based on service medical records and a February 1980 VA 
examination, in March 1980 the veteran was granted service 
connection for internal derangement of the right knee and was 
assigned a 10 percent disability rating under Diagnostic Code 
5257.  A May 1985 VA examination indicated that the veteran 
suffered from mild degenerative joint disease of the right 
knee.

At a December 1998 VA examination, the veteran complained of 
constant right knee pain with episodes of flare-ups where he 
related that his right knee would stiffen.  Physical 
examination revealed that the right knee was without 
deformity, discoloration, soft tissue swelling or bony 
tenderness; McMurray, drawer, and Lachman's sign were 
negative.  Flexion was 120 degrees, extension was 0 degrees.  
X-rays revealed minimal degenerative arthritis of the right 
knee and no acute osseous abnormality.  The impression was as 
follows:

A 66 year old Veteran of the United 
States Marine Corps with an injury of his 
right knee dating to 1951, status post a 
right medial meniscectomy.  Today's 
physical examination reveals diminished 
range of motion of the right knee, likely 
on the basis of minimal degenerative 
arthritis of the right knee demonstrated 
on plain radiographs of the right knee.  
It is clear to this examiner that the 
Veteran does have flare-ups of the right 
knee which seem to limit range of motion.  
It is not possible to quantify the 
limited range of motion of the right knee 
by history.  As the Veteran is not in a 
period of "flare up", it is not 
possible to measure a change in range of 
motion from routine to flare-up.

In a March 1999 addendum to the December 1998 VA examination, 
the examiner commented as follows:

Physical examination revealed diminished 
range of motion of the right knee, likely 
on the basis of degenerative arthritis of 
the right knee demonstrated on plain 
radiographs of the right knee.  The 
Veteran does have flare-ups of the right 
knee which seem to limit his range of 
motion.  There does not seem to be excess 
fatigability or incoordination or painful 
range of motion on today's examination.  
Limited range of motion is likely related 
to overuse.  This does not have a 
significant impact on the Veteran's 
overall right knee function.  Currently 
the Veteran does not take any medication 
for pain.  There is no evidence that the 
Veteran wears a brace.  There is no 
evidence of objective pain on physical 
examination on December 1998.

At a March 2000 VA examination, the veteran complained of 
occasional swelling and indicated that he experienced right 
knee "locking and giving out."  He stated that he had 
problems arising from the squat position and trouble with 
stairs.  He took Tylenol and Advil on an as needed basis.  
His frequency of flare-ups varied with the activities that he 
undertook; he stated that the flare-ups sometimes lasted for 
several days.  The examiner noted that it did not appear that 
the flare-ups significantly affected his limitation of motion 
during that time.  The veteran used a cane because his knee 
would go out on him and he said that it did not feel stable.  
The veteran indicated that problems with the knee did not 
significantly influence his usual daily activities.  Physical 
examination revealed range of motion of the right knee 
passively to be 0-30 degrees, actively from 30-130 degrees.  
There was no evidence of any instability in the right leg; 
Lachman's and interior drawer were within normal limits, and 
there were no meniscal signs.  There was crepitus bilaterally 
with motion, and there was no effusion within the joint 
itself.  X-rays of the right knee showed degenerative changes 
and no acute fracture.  The impression was status post tear 
of the medial meniscus of the right knee with degenerative 
changes secondary to the meniscal injury.  The examiner 
stated that the right knee degenerative changes were related 
to the original internal derangement of the right knee.  The 
examiner further stated that the right knee flare-ups 
described by the veteran did not significantly influence the 
limitation of motion when present.

A May 2000 rating decision increased the rating for internal 
derangement of the right knee to 20 percent disabling, and 
also granted an additional 10 percent disability rating for 
degenerative changes of the right knee.  See VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).

The veteran's service-connected internal derangement of the 
right knee is currently rated as 20 percent disabling under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, impairment 
of the knee, involving recurrent subluxation or lateral 
instability, is rated 30 percent when severe and 20 percent 
when moderate.

In this case, there has been no clinical evidence showing 
severe instability, subluxation, or locking of the right 
knee.  The clinical evidence and the veteran's complaints 
reveal such symptomatology associated with the veteran's 
right knee disability to be, at most, moderate.  
Consequently, the preponderance of the evidence is against a 
rating in excess of 20 percent under the provisions of 
Diagnostic Code 5257.

The veteran has also been assigned a 10 percent evaluation 
for his right knee under 38 C.F.R. § 4.71, Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees or 
extension is limited to 10 degrees, and a 20 percent rating 
may be assigned where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  Normal range of motion 
of the knee for VA purposes is 0 degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (1999).

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's right disability is 
appropriately evaluated as 10 percent disabling.  The limited 
levels of actual limitation of motion do not afford any basis 
for a rating in excess of 10 percent under Diagnostic Codes 
5260 or 5261.  The Board also finds that an increased 
evaluation is not warranted on the basis of functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, the Board observes that the current rating of 10 
percent for degenerative changes of the right knee takes into 
consideration the discomfort and pain the veteran may have on 
motion of the knee under these additional criteria.  The 
Board observes that VA examiners have indicated that right 
knee pain, weakness and flare-ups do not significantly impact 
the function of the veteran's right knee.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for degenerative changes of the right knee.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b). The Board also finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected right knee disability has resulted in frequent 
hospitalizations or caused marked interference with his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for internal 
derangement of the right knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

